UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2012. or o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number:000-54341 X-FACTOR COMMUNICATIONS HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 45-1545032 (I.R.S. Employer Identification No.) 3 Empire Blvd., 5th Floor, South Hackensack, NJ 07606 (Address of Principal Executive Offices, including Zip Code) 201-518-1925 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YesoNo x The number of shares outstanding of the registrant’s common stock as of August 14, 2012 was 15,327,307. X-Factor Communications Holdings, Inc. Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at June 30, 2012 (unaudited) and December 31, 2011* 1 Unaudited Condensed Consolidated Statements of Operations for the six and three months ended June 30, 2012 and 2011 2 Unaudited Condensed Consolidated Statement of Stockholders’ and Members’ Deficit for the six months ended June 30, 2012 3 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and2011 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures 37 PART II – OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 Certifications * The Condensed Consolidated Balance Sheet at December 31, 2011 has been derived from the audited financial statements included as an exhibit to our Form 8-K that was filed on May 21, 2012. X-Factor Communications Holdings, Inc. Consolidated Balance Sheets June 30, December 31, Assets (unaudited) Current assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $26,200 and $25,900 respectively Other current assets Total current assets Equipment and leasehold improvements Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities Line of credit $ $ Current portion of notes payable, net of discount of $7,246 and $9,377, respectively Current portion of capital leases payable Accounts payable Accrued expenses Current portion of unearned revenues Derivative financial instruments Total current liabilities Long term liabilities Notes payable, less current portion, net of discount of $3,104 and $6,166, respectively Notes payable – Related Parties, net of discount of $4,226 and $582,209, respectively Capital leases payable, less current portion Unearned revenues, less current portion Total long term liabilities Total liabilities Commitments and contingencies Stockholders’ and Members’ deficit Members' deficit (liquidation value of preferred units of $0 and $1,140,287, respectively) ) Preferred stock, $.0001 par value; 20,000,000 shares authorized, no shares issued and outstanding Common stock, $.0001 par value; 100,000,000 shares authorized, 14,358,974 shares issued and outstanding at June 30, 2012 Additional paid-in capital Accumulated deficit ) Total stockholders’ and members’ deficit ) ) Total liabilities and stockholders' and members’ deficit $ $ See accompanying notes to consolidated financial statements. 1 X-Factor Communications Holdings, Inc. Consolidated Statements of Operations (Unaudited) Six Months Ended June 30, Three Months Ended June 30, Revenue $ Cost of revenue Gross profit Operating expenses Salaries and fringe benefits General and administrative Depreciation and amortization Total operating expenses Loss from operations ) Other expenses Interest expense, including $163,322, $28,341, $36,148 and $19,949, respectively for Related Parties Change in the fair value of derivative financial instruments for Related Parties - ) - Professional fees related to Merger - - Loss on modification or extinguishment of debt - Other expenses Total other expenses Net loss $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 2 X-Factor Communications Holdings, Inc. Consolidated Statement of Stockholders’ and Members’ Deficit (Unaudited) Six Months Ended June 30, 2012 Common Shares Common Shares Amount Membership Units Membership Units Amount Additional Paid in Capital Accumulated Deficit Members’ Deficit Stockholders’ Deficit Total X-Factor balance before merger at December 31, 2011 - $
